—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Robbins, J.), dated April 7, 1995, which granted the motion of the defendants Thomas J. Moody and James D. Moody to vacate a judgment of the same court, dated October 28, 1994, entered upon the default of these defendants in answering the complaint, on the condition that these defendants bear the cost of any depositions between them and any other party that must be conducted separately from those ordered pursuant to a preliminary conference order.
Ordered that the order is modified, by adding thereto a further condition that counsel for the respondents pay $1500 to the plaintiffs; as so modified, the order is affirmed, without costs or disbursements, and the time for the respondents’ counsel to pay the $1500 to the plaintiffs is extended until 20 *386days after service upon them of a copy of this decision and order with notice of entry.
Contrary to the plaintiffs’ contention, the Supreme Court did not improvidently exercise its discretion in granting the motion of the defendants Thomas J. Moody and James D. Moody to vacate the default judgment since these defendants established a reasonable excuse for their default and a meritorious defense (see, CPLR 5015 [a] [1]; Fennell v Mason, 204 AD2d 599; Putney v Pearlman, 203 AD2d 333). However, as a further condition to vacating the default judgment, the respondents’ counsel must pay $1500 to the plaintiffs. O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.